Citation Nr: 1531353	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 16, 1942 to May 22, 1942 and from October 1942 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss and otosclerosis initially manifested during active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and otosclerosis, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  


Legal Criteria

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2014); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Analysis 

The Veteran contends that his current bilateral hearing loss is related to his period of active service.

The evidence of record demonstrates that the Veteran has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014) and has been diagnosed with otosclerosis.  Accordingly, the first Shedden element is met.  

With respect to evidence of an in-service disease or injury, the Veteran reported that his duties required him to stand watch in the engine and generator rooms.  He stated that his ears were hurt and rung after he was relieved from duty.  He also stated that his collateral duties included manning the 20-millimeter anti-aircraft deck gun.  Deck logs from the Veteran's ship dated April 3, 1945 indicate that enemy aircraft were spotted near the ship and that 282 rounds were fired from the 20-millimeter deck gun.  An April 9, 1945 deck log indicates that the Veteran underwent a Captain's Mast and received a warning for firing his gun without order from the gunner officer.  Accordingly, the second Shedden element is met. 

In various statements, the Veteran has asserted that he had no ear problems or difficulties prior to service, but that during service he experienced difficulty hearing, ear pain, and ringing in his ears.  

Although the underlying surgical records were unavailable, the medical evidence of record indicates that the Veteran had multiple ear surgeries in the late 1950s and early 1960s to improve his hearing.  A September 1961 VA examination report noted that the Veteran reported that he could not grasp certain words, could not hear people speak during normal conversations, and could not hear at all with his right ear.  Audiological testing revealed that the Veteran had significant hearing loss.  A January 1962 record of hospitalization indicated that the Veteran was treated for bilateral otosclerosis.  

A December 1980 letter from Dr. Jones indicated that after audiometric testing it was determined that the Veteran had a history of noise induced hearing loss along with otosclerosis, which had required surgery. 

In a February 2013 statement, the Veteran's sister stated that when the Veteran came home from fighting in World War II (WWII) he seemed like he did not hear or understand people.  He also recounted that their mother repeatedly told the Veteran to get his hearing tested.

At his September 2013 VA examination, the Veteran was diagnosed with sensorineural hearing loss and otosclerosis.  The examiner opined that the Veteran's sensorineural hearing loss did not manifest until many years after service and opined that the Veteran's conductive hearing loss due to otosclerosis was less likely than not a result of in-service noise exposure.  The Board notes that the September 2013 examination report is inadequate because it does not reflect consideration of the lay statements of the Veteran and his sister as to continuity of hearing loss symptomology since active service.

Accordingly, an addendum opinion from the September 2013 examiner was obtained in July 2014.  The examiner explained that otosclerosis was a degenerative process that was usually genetic in onset and did not occur from noise exposure or worsened due to noise exposure.  The examiner noted that the Veteran's service treatment records indicate he had normal hearing by spoken voice test or whispered voice testing in October 1942 and February 1946.  However, the examiner explained that whispered voice and spoken voice tests do not provide frequency-specific threshold audiometric data and are not sensitive to high frequency hearing loss.  Therefore, the Veteran may have had conductive hearing loss in service because of otosclerosis.  There is no documentation to dispute that.  It was further noted that two VA hearing tests in 1961 showed a moderate to moderately-severe primarily conductive hearing loss in both ears and that an April 1964 VA hearing test showed only a high frequency hearing loss.  The examiner explained that it was important to note that the bone conduction thresholds were within normal limits at this April 1964 VA hearing test, which indicated that there was no sensorineural component to the Veteran's hearing loss and consequently the Veteran's hearing loss was not a result of noise exposure.  

However, she further noted that documentation by various medical doctors indicated that the Veteran was diagnosed with otosclerosis in both ears.  The examiner opined that the Veteran's bilateral hearing loss shown on his 1961 hearing tests was consistent with otosclerosis.  Therefore, while the Veteran's hearing loss was not at least as likely as not a result of noise exposure during military service, the Veteran conductive hearing loss, due to otosclerosis, may have worsened during military service.  On that basis, the examiner opined that the Veteran's bilateral hearing loss, to include otosclerosis was at least as likely as not incurred in or caused by service.  

After a review of the evidence, the Board finds that it is at least as likely as not that the Veteran's hearing loss and otosclerosis initially manifested during active service.  Service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression because of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition, which is generally incapable of improvement or deterioration.  

In the September 2013 and July 2014 opinions, the examiner explained that the otosclerosis was a degenerative process.  Accordingly, it is a congenital disease rather than a congenital defect.  Accordingly, service connection is warranted if the Veteran's otosclerosis and the associated hearing loss initially manifested during service.  As the Veteran's April 1942 and October 1942 reports of medical examination at entrance were silent for any defects regarding the Veteran's ears or hearing, the Veteran is presumed sound upon entry into service.  The Board acknowledges the examiner's opinion that the Veteran's hearing loss may have worsened during service.  While worsened suggests that the Veteran's hearing loss preexisted service, this suggestion is insufficient to meet the burden of rebutting the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014).  

Accordingly, the Veteran is presumed to have been sound at entrance.  The Veteran competently and credibly stated that he first perceived observable symptoms of decreased hearing and ear problems in service.  His sister also reported that the Veteran had no observable symptoms of decreased hearing or ear problems until he returned home after WWII.  Moreover, the VA examiner opined that the Veteran at least as likely as not experienced conductive hearing loss due to otosclerosis during active service.  Therefore, in the absence of evidence that the Veteran's hearing loss and otosclerosis clearly and unmistakably preexisted service, the Board finds that it is at least as likely as not that the Veteran's otosclerosis and hearing loss initially manifested during active service.  Thus, service connection is warranted.  





ORDER

Entitlement to service connection for bilateral hearing loss and otosclerosis is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


